In the charge of his Honor there is no error. By the contract between the plaintiff and Jones, the legal title to the horse sold is expressly reserved. The title did not pass to Jones — the sale was but conditional. Ellison v. Jones, 26 N.C. 48; Gaither v. Teague, id., 65. Here the plaintiff expressly reserves the title to the horse sold until the *Page 187 
price is paid, and Jones, the purchaser, gave his note for the   (270) price, which was not due when the constable sold. We are at a loss to perceive upon what principle the case was brought here.
PER CURIAM.                                             No error.
Cited: Clayton v. Hester, 80 N.C. 277; Frick v. Hilliard, 95 N.C. 119;Butts v. Screws, id., 217; Whitlock v. Lumber Co., 145 N.C. 124.